Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
2.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nurvitadhi et al (Pub. No. US 2018/0315158 A1).
	As per independent claim 1, e.g., see Fig. 2A, the invention substantially as claimed, including: 
Claim 1. Hardware for implementing a (paras. [0152]-[0160]), the hardware comprising: 
a plurality of convolution engines (e.g., Fig. 2A, parallel Processor 200 has a plurality of processing arrays 212) each configured to perform convolution operations by applying filters to data windows, each filter comprising a set of weights for combination with respective data values of a data window (e.g., see para. [0198]); and 
one or more weight buffers accessible to each of the plurality of convolution engines over an interconnect, each weight buffer being configured to provide weights of one or more filters to any of the plurality of convolution engines (for filter processing, inputs should have weight/coefficient inputs); 
wherein each of the convolution engines comprises (Fig. 2C, Data Crossbar (240) is performing the equivalent function). 
It is noted that Nurvitadhi et al do not specifically detail the claimed “control logic configured to request weights of a filter from the weight buffers using an identifier of that filter”; however, the “Data Crossbar (240) and Memory Crossbar 216 [of Fig. 2A] can perform the same function.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to design the claimed invention according to Nurvitadhi et al’s teachings because the “crossbar” feature can provide the desired input(s) to the “convolution engine” as claimed.
	As per dependent claims 2-19, the detailed features are obvious to a person having ordinary skill in the art.
	Due to the similarity of claim 20 to claim 1, it is rejected under a similar rationale.
[0198] The computations for a CNN include applying convolution mathematical operation to each filter to produce the output of that filter. Each filter is a kernel with trainable weights that is convolved across the width and height of an input volume to compute dot products between the entries of the filter and the input at any position. As the filter is convolved over the input volume, a two-dimensional activation map is generated to indicate the response of the filter at each spatial position. An activation map is generated for each filter applied to the input volume. Filter sizes used within a CNN can vary based on the implementation details of the neural network.

Conclusion

Cited references are art of interest.
	The cited art show several parallel processors having the “crossbar” features for providing the desired inputs to certain processors.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri from 9:30am to 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aimee Li, can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is:
Official	 	(571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tan V Mai/ 		Primary Examiner, Art Unit 2182